                               Case 1:21-mj-07186-JCB Document 11 Filed 08/10/21 Page 1 of 1

AO 442 (Rev. 11111) Arrest Warrant




                                                UNITED STATES DISTRICT COURT
                                                                           for the

                                                                District of Massachusetts


                        United States of America
                                    v.                                       )
                                                                             )       Case No.   21-mj-7186-JCB
                         ANTHONY HOWARD                                      )
                                                                             )
                                                                             )
                                                                             )
                                    Defendant


                                                               ARREST WARRANT
To:         Any authorized law enforcement officer

            YOU ARE COMMANDED                     to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)            ANTHONY HOWARD
                                         ~~~~~~----~----------------------------------------------------
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                0     Superseding Indictment       0 Information        0 Superseding Information            ~ Complaint
o     Probation Violation Petition                0 Supervised Release Violation Petition        o Violation    Notice       0 Order of the Court

This offense is briefly described as follows:
     Possession with intent to distribute, and distribution of, heroin, in violation of 21 U.S.C. § 841.




Date:             08/04/2021



City and state:             Boston, Massachusetts                                     Jennifer C. Boal, USMJ
                                                                                                    Printed name and title


                                                                           Return

            This warrant was received on (date)           <i -'-'(.1.. (
at   (city and state)      'i!:t,
                         s10Y\     J'\.1lLI


Date:           g-. 5'.     ~(
                                                                                                 Arresting officer's signature



                                                                                                    Pr.nted name and title
